Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (Figures 5-11) in the reply filed on 7/2/2021 is acknowledged. In the reply filed on 7/2/2021, Applicant indicated that claims 37-56 read on the elected species 2. However, upon further consideration of the claims, it appears that claim 37 (and claims 38-46 which depend therefrom) is directed to non-elected Species 1. The limitation “a removable stop member; and wherein removal of the stop member enables the chamber to be moved downwardly to cause the seal to open and release the substance into the receptacle” in lines 6-8 of claim 37 is only described in the specification/drawings referring to Species 1 (Figures 1-4). The specification states “the chamber is moved in a downwardly direction upon force or pressure by the user. This can be seen in a close up view in figure 4A.”[00061] and “In operation, the user will remove the removable stop member 104 from the assembly 100. The user will push the threaded collar 110 downwardly towards and onto the flange of the first portion 101, thereby moving the chamber 102 in a downwardly direction. As the chamber is moved in a downwardly direction, this causes the slanted end of the chamber 112 to come into contact with a portion of the seal 103 which will cause the seal to open and release the substance 109 into the receptacle 106 (as shown in figure 4).” [00067]. In the elected Species 2, the removable member enables the chamber cutter (not the chamber as defined in claim 37) to be moved downwardly to cause the seal to open and release the substance into the receptacle. Elected Species 2 appears to correspond to claim 47 (and claims 48-56 depending therefrom). Therefore, claims 37-46 are withdrawn from consideration at this time.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in AUSTRALIA on 1/14/2020. It is noted, however, that applicant has not filed a certified copy of the 2020200265 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in AUSTRALIA on 6/5/2019. It is noted, however, that applicant has not filed a certified copy of the 2019901951 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the term “comprising” should not be used in the abstract. Examiner suggests replacing "comprising" with "including".  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the specification uses the reference numeral “210” to define both the flange (in paragraph [00069]) and the protective lid (in paragraph [00074]).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 54 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 50 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 54 recites the limitation "the third portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears claims 54 should depend from 49 which defines the third portion.
Regarding claim 56 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47-50 and 52-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovelli (US 8,403,131).
Regarding claim 47, Rovelli discloses an assembly (1 - See Figs. 1-3) for dispensing a substance into a receptacle (4), the assembly comprising: a first portion (at 13 in Fig. 2) connected to an opening of the receptacle; a chamber (chamber at 6a in Fig. 2) for containing the substance, the chamber being at least partially located within the first portion (as shown in Fig. 2); a seal (at 8 in Fig. 2) located below the chamber, the seal retaining the substance in the chamber; a second portion (at 20 in Fig. 2, above element 12) located above the first portion; a chamber cutter (24), the chamber cutter being at least 
Regarding claim 48, Rovelli discloses the first portion comprises a flange (at 12 in Fig. 2) to support the second portion.
Regarding claim 49, Rovelli discloses the second portion is adapted to support the removable member prior to the release of the substance, and a third portion (at 2a) after the release of the substance, the third portion located above the removable member.
Regarding claim 50, Rovelli discloses the third portion connects to a mouth portion (top portion of 4a),  and the assembly further comprising a lid (at 2 in Fig. 2) to protect the mouth portion.
Regarding claim 52, Rovelli discloses one end (at 25) of the chamber cutter is slanted in a downward direction and configured to come in contact with a portion of the seal.
Regarding claim 53, Rovelli discloses a circular seal (seal between 12 and 4) made of plastic rests between the chamber and the first portion and the seal further includes a tab (at 14) resting between a wall of the receptacle and the first portion.
Regarding claim 54, Rovelli discloses the second portion further includes a vertical lip (at 20a) to engage with the third portion.
Regarding claim 55, Rovelli discloses the chamber further includes a lateral shoulder (at 11/6b in Fig. 2) to engage with the first portion.
Regarding claim 56, Rovelli discloses the receptacle contains a liquid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Rovelli (US 8,403,131) as applied to claim 47 above, in view of Lebon et al. (US 2015/0321142). As described above, Rovelli discloses the claimed invention except for the chamber cutter including a spoke for structural support. However, Lebon teaches a container element (See Fig. 9) comprising spokes (at 28) for the purpose of  reinforcing the container element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chamber cutter of Rovelli with spokes as taught by Lebon in order to reinforce the structure against damage from outside forces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735